The Court held in the action of assumpsit, that the husband was entitled to the earnings of the wife before his death.
In the action of trover, they said the property of the chattels was in the husband at the time of his death, and the defendant having refused to deliver them to the plaintiff on demand, converted them to his own use.1

Judgment on the verdicts.


 Where a husband, immediately after the marriage, deserted his wife and married another woman, and never returned to his wife or contributed in any manner to her support, it was held that personal property, acquired by her during such desertion, became her separate estate, which she might dispose of by will or otherwise. , Starrett v. Wynn, 17 Serg. & Rawle, 30.
A wife may become a sole dealer or trader, by permission of her husband, even without deeds; and she becomes entitled to all her earnings as her sep arate estate. M‘Grath v. Robertson, 1 Desaussure, 445. See Gore v. Sumersall, 5 Monro, 512; Keith v. Woombell, 8 Pick. 211; Commonwealth v. Manley, 12 Pick. 17C